This opinion is subject to administrative correction before final disposition.




                              Before
                 WOODARD, HUTCHINSON, and TANG,
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Steven J. GARCIA
        Aviation Ordinanceman Third Class (E-4), U.S. Navy
                           Appellant

                             No. 201900090

                          Decided: 20 June 2019.

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
 Military Judge: Captain Stephen Reyes, JAGC, USN. Sentence ad-
 judged 14 November 2018 by a general court-martial convened at
 United States Fleet Activities Yokosuka, Japan, consisting of a mili-
 tary judge sitting alone. Sentence approved by convening authority:
 reduction to E-1, confinement for 24 months, and a bad-conduct dis-
 charge.

 For Appellant: Captain Bree A. Ermentrout, JAGC, USN.

 For Appellee: Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                   United States v. Garcia, No. 201900090


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2